Exhibit 10.1

KRAFT FOODS GROUP, INC.

PERFORMANCE SHARE PLAN (PSP)

(                 Performance Cycle)

AWARD AGREEMENT

 

1. Grant of PSP Award.

(a) PSP Award. In consideration of the Participant’s agreement to provide
services to Kraft Foods Group, Inc., a corporation organized under the laws of
the Commonwealth of Virginia (the “Company”), or to any entity that directly or
indirectly through one or more intermediaries controls or is controlled by the
Company (the “Affiliate”), and for other good and valuable consideration, the
Company hereby grants as of the date set forth in the PSP Award Notice (the
“Notice”) to the Participant named in the Notice (the “Participant”) a PSP Award
with respect to the Performance Cycle set forth in the Notice, subject to the
terms and provisions of the Notice, this PSP Award Agreement, including any
country-specific appendix (this “Agreement”), and the Company’s 2012 Performance
Incentive Plan, as amended from time to time (the “2012 Plan”). Unless and until
the PSP Award becomes payable in the manner set forth in Section 4 hereof, the
Participant shall have no right to payment of the PSP Award. Prior to payment of
the PSP Award, the PSP Award shall represent an unsecured obligation of the
Company, payable (if at all) from the general assets of the Company.

 

  (b) 2012 Plan.

(i) Incorporation of Terms and Conditions. The PSP Award and this Agreement are
subject to the terms and conditions of the 2012 Plan, which are incorporated
herein by reference. In the event of any inconsistency between the 2012 Plan and
this Agreement, the terms of the 2012 Plan shall control.

(ii) Performance Criteria. The Committee, in its sole discretion, shall have the
authority to determine, establish and adjust Performance Cycles, establish the
applicable Performance Goals, adjust the applicable Performance Goals, certify
the attainment of Performance Goals, and determine whether the PSP Award is
intended to qualify as Qualified Performance Based-Compensation pursuant to the
terms of the 2012 Plan. Furthermore, the Committee shall have the authority to
take such actions as it may, in its sole discretion, deem necessary to ensure
that the PSP Award meets the requirements of Code Section 162(m) (including any
amendments thereto) and any Treasury Regulations or rulings issued thereunder,
subject to the terms of the 2012 Plan.

2. Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the 2012 Plan and the Notice. The following
terms shall have the meanings specified below, unless the context clearly
indicates otherwise. The singular pronoun shall include the plural where the
context so indicates.

 

  (a) “Covered Employee” means a Participant who is, or could be, a “covered
employee” within the meaning of
Section 162(m)(3) of the Code.

 

  (b) “Disability” means permanent and total disability as determined under
procedures established by the Company for purposes of the 2012 Plan.

 

  (c) “Early Retirement” means retirement from active employment other than
Normal Retirement, as determined by the Committee, in its sole discretion.

 

  (d) “GAAP” means U.S. generally accepted accounting principles.



--------------------------------------------------------------------------------

  (e) “PSP Award Share Payout” means an amount equal to the (i) the PSP Award
Target, divided by (ii) the Fair Market Value of a share of Common Stock on the
annual stock grant date, rounded up to the next 10 shares of Common Stock, and
multiplied by (iii) the Performance Goal Attainment Factor, and, in the case of
a Participant who terminates employment before the last day of the Performance
Cycle, multiplied by (iv) the Participation Period Factor.

 

  (f) “PSP Award Target” means an amount equal to (i) a percentage of the
Participant’s Long-Term Incentive Target (ii) a percentage of a performance
incentive pool established by the Committee, or (iii) a combination of the
formulations set forth in subsections (i) and (ii) above.

 

  (g) “Maximum Goal Factor” means a percentage established by the Committee with
respect to a PSP Award and Performance Cycle, and representing the maximum
percentage that may be determined to have been attained as a Performance Goal
Attainment Factor. In the case of PSP Awards that are intended to constitute
Qualified Performance-Based Compensation, the Maximum Goal Factor shall be
established at the same time the related Performance Goals are established.

 

  (h) “Normal Retirement” means retirement from active employment under a
pension plan of the Company or an Affiliate, on or after the date specified as
normal retirement age in the pension plan, if any, under which the Participant
is at that time accruing pension benefits for his or her current service (or, in
the absence of a specified normal retirement age, the age at which pension
benefits under such plan become payable without reduction for early commencement
and without any requirement of a particular period of prior service), or, for a
Participant who is not accruing benefits under any pension plan, 65 or such
other age as determined by the Committee in its sole discretion to be considered
“Normal Retirement.”

 

  (i) “Participant’s Long-Term Incentive Target” means a dollar value
established by the Company.

 

  (j) “Participation Period Factor” means a fraction, the numerator of which is
the number of months (including partial months, rounded up to the next whole
month) the Participant was actively employed with the Company (or Affiliate)
during the Performance Cycle and the denominator of which is the number of
months (including partial months, rounded up to the next whole month) in the
Performance Cycle. The Committee, in its sole discretion, may adjust the
Participation Period Factor.

 

  (k) “Performance Goal Attainment Factor” means a percentage ranging from 0% to
the Maximum Goal Factor representing the rate at which the Performance Goals
have been attained as determined by the Committee.

 

  (l) “Qualified Performance-Based Compensation” means any compensation awarded
to a Covered Employee that is intended to qualify as “qualified
performance-based compensation” as described in Section 162(m)(4)(C) of the
Code.

 

2



--------------------------------------------------------------------------------

3. Vesting and Forfeiture.

(a) Vesting. The PSP Award shall become payable to the extent the Performance
Goals are attained, as determined by the Committee in accordance with the
provisions of the 2012 Plan and the terms of this Agreement, subject to
Section 3(b) below.

(b) Forfeiture. Except as provided herein, if the Participant has not been
continuously and actively employed with the Company (or an Affiliate) from the
date of the Notice through the last day of the applicable Performance Cycle, the
PSP Award shall thereupon be forfeited immediately and without any further
action by the Company. For purposes of the preceding sentence, a Participant
will not be considered to be continuously and actively employed with the Company
(or an Affiliate) once he or she has stopped providing services, notwithstanding
any notice period mandated under the employment laws of the country where the
Participant resides (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to the employment laws of the country
where the Participant resides), unless otherwise determined by the Company on a
country-by-country basis. The Committee shall have the exclusive discretion to
determine when a Participant is no longer actively employed for purposes of the
PSP Award, subject to compliance with Section 409A of the Code.

(i) Death/Disability. In the event of a Participant’s death or termination of
the Participant’s active employment with the Company (or an Affiliate) as a
result of the Participant’s Disability, in each case, during the first year
following the commencement of a Performance Cycle, the Participant shall forfeit
any rights under the PSP Award to which the Performance Cycle relates. In the
event of a Participant’s death or termination of the Participant’s active
employment with the Company (or an Affiliate) as a result of the Participant’s
Disability, in each case, after the first year following the commencement of a
Performance Cycle, the PSP Award shall be payable calculated based on a
Performance Goal Attainment Factor equal to 100%, subject to compliance with the
payment timing provisions set forth in Section 4 hereof, prorated by applying
the Participant’s Participation Period Factor.

(ii) Retirement. In the event a Participant’s active employment with the Company
(or an Affiliate) terminates prior to the last date of the applicable
Performance Cycle as a result of the Participant’s Early Retirement or Normal
Retirement, if the Committee in its sole discretion so determines:

(A) If the PSP Award is not intended to qualify as Qualified Performance-Based
Compensation, the Participant shall receive a prorated portion of the PSP Award
that is calculated based on a Performance Goal Attainment Factor equal to 100%
or such other percentage specified by the Company, or, to the extent the
retirement occurs in the third calendar year of the Performance Cycle, the
percentage may also be based on actual attainment of the Performance Goals, in
each case, subject to compliance with the payment timing provisions set forth in
Section 4 hereof, prorated by applying the Participant’s Participation Period
Factor;

(B) If the PSP Award is intended to qualify as Qualified Performance-Based
Compensation, the Participant shall receive a prorated portion of the PSP Award
payable upon actual attainment of the Performance Goals in satisfaction of the
conditions set forth herein, subject to compliance with the payment and timing
provisions set forth in Section 4 hereof, prorated by applying the Participant’s
Participation Period Factor.

If the Company determines that there has been a legal judgment and/or legal
development in the jurisdiction where the Participant resides that results in
the favorable treatment on Early or Normal Retirement described in this section
being deemed unlawful and/or discriminatory, then the Company will not apply
such favorable treatment, and the Participant’s right to the PSP Award will be
treated as it would under the first sentence of this Section 3(b).

(iii) Anything to the contrary in this Section 3(b) notwithstanding, the
Committee may, in its sole discretion, provide for full or partial payment of
the PSP Award upon termination of a Participant’s active employment for any
reason prior to the completion of a Performance Cycle to which an PSP Award
relates; provided that the Committee shall not exercise such discretion if doing
so would cause other PSP Awards that are intended to qualify as Qualified
Performance-Based Compensation not to qualify.

 

3



--------------------------------------------------------------------------------

4. Payment.

(a) Form and Time of Payment.

(i) PSP Award Payment. Subject to the terms of the 2012 Plan and this Agreement,
any PSP Award that becomes payable in accordance with this Agreement shall be
made in whole shares of Common Stock, which shall be issued in book-entry form,
registered in the Participant’s name. In the event the PSP Award Share Payout
results in less than a whole number of shares of Common Stock, the PSP Award
Share Payout shall be rounded up to the next whole share of Common Stock (no
fractional shares of Common Stock shall be issued in payment of an PSP Award).
Any shares of Common Stock issued in respect of an PSP Award Share Payout shall
be issued pursuant to the terms and conditions of the 2012 Plan and shall reduce
the number of shares available for issuance thereunder.

(ii) Dividends. The PSP Award payment shall include the total amount of
dividends paid on each share of Common Stock having a record date during the
period beginning on first day of the Performance Cycle and ending on earlier of
the last day of the Performance Cycle or the date of payment of the Award,
multiplied by the number of shares of Common Stock issued in respect of the PSP
Award. The amount in respect of such dividends shall be paid in shares of Common
Stock, rounded down to result in a whole number of shares.

(iii) Payment Timing. Except as otherwise provided in Section 4(a)(iii)(A) or
(B) hereof, the PSP Award payment shall be made as soon as practicable following
the date the PSP Award becomes payable in accordance with Section 3 hereof, but
in any event no later than March 15 of the taxable year following the end of the
Performance Cycle.

(A) Death; Disability Termination Payments. An PSP Award that becomes payable
under Section 3(b)(i) hereof in connection with a Participant’s death or
termination resulting from Disability shall be paid within 75 days following the
Participant’s death or termination of employment, as applicable, but in any
event no later than March 15 of the taxable year following the year of death or
termination from Disability.

(B) Retirement. A PSP Award that becomes payable under Section 3(b)(ii) hereof
in connection with a Participant’s Early Retirement or Normal Retirement shall
be paid, (1) in the event the PSP Award Share Payout is calculated based on a
specified Performance Goal Attainment Factor equal to 100% or another specified
percentage, within 75 days following the date of termination, but in any event
no later than March 15 of the taxable year following the year of retirement, and
(2) in the event the PSP Award Share Payout is calculated based on actual
attainment of the Performance Goals, at same time that the PSP Award Share
Payout is paid to all other Participants in accordance with the first sentence
of this Section 4(a)(iii).

(b) Conditions to Payment of PSP Award. Notwithstanding any other provision of
this Agreement:

(i) The PSP Award shall not become payable to the Participant or his or her
legal representative unless and until the Participant or his or her legal
representative shall have satisfied all applicable withholding obligations for
Tax-Related Items (as defined in Section 5 below), if any, in accordance with
Section 5 hereof.

(ii) The Company shall not be required to issue or deliver any shares of Common
Stock in payment of the PSP Award prior to the fulfillment of all of the
following conditions: (A) the admission of the Common Stock to listing on all
stock exchanges on which the Common Stock is then listed, (B) the completion of
any registration or other qualification of the Common Stock under any state or

 

4



--------------------------------------------------------------------------------

federal law or under rulings or regulations of the Commission or other
governmental regulatory body, which the Committee shall, in its sole and
absolute discretion, deem necessary and advisable, or if the offering of the
Common Stock is not so registered, a determination by the Company that the
issuance of the Common Stock would be exempt from any such registration or
qualification requirements, (C) the obtaining of any approval or other clearance
from any state, federal or foreign governmental agency that the Committee shall,
in its absolute discretion, determine to be necessary or advisable and (D) the
lapse of any such reasonable period of time following the date the PSP Award
becomes payable as the Committee may from time to time establish for reasons of
administrative convenience, subject to compliance with Section 409A of the Code.

5. Withholding Taxes. Regardless of any action the Company or the Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant’s participation in the 2012 Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items legally due by the Participant is
and remains his or her responsibility and may exceed the amount actually
withheld by the Company or the Employer. Furthermore, the Participant
acknowledges that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the PSP Award, including, but not limited to, the grant, vesting,
or payment of this PSP Award or the subsequent sale of shares of Common Stock
issued in payment of the PSP Award; and (b) do not commit to and are under no
obligation to structure the terms of the grant of the PSP Award or any aspect of
the Participant’s participation in the 2012 Plan to reduce or eliminate his or
her liability for Tax-Related Items or achieve any particular tax result. If the
Participant becomes subject to Tax-Related Items in more than one jurisdiction
between the date of grant and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for (including report) Tax-Related Items in more than one
jurisdiction.

The Company is authorized to satisfy the withholding for any or all Tax-Related
Items arising from the granting, vesting, or payment of the PSP Award or sale of
shares of Common Stock issued pursuant to the PSP Award, as the case may be, by
deducting the number of shares of Common Stock having an aggregate value equal
to the amount of Tax-Related Items withholding due from an PSP Award Share
Payout or otherwise becoming subject to current taxation. If the Company
satisfies the Tax-Related Items obligation by withholding a number of shares of
Common Stock as described herein, for tax purposes, the Participant will be
deemed to have been issued the full number of shares of Common Stock due to the
Participant at vesting, notwithstanding that a number of shares of Common Stock
is held back solely for the purpose of such Tax-Related Items withholding.

The Company is also authorized to satisfy the actual Tax-Related Items
withholding arising from the granting, vesting or payment of this PSP Award, the
sale of shares of Common Stock issued pursuant to the PSP Award or hypothetical
withholding tax amounts if the Participant is covered under a Company tax
equalization policy, as the case may be, by the remittance of the required
amounts from any proceeds realized upon the open-market sale of the Common Stock
received in payment of the vested PSP Award by the Participant. Such open-market
sale is on the Participant’s behalf and at the Participant’s direction pursuant
to this authorization.

Furthermore, the Company and/or the Employer are authorized to satisfy the
Tax-Related Items withholding arising from the granting, vesting, or payment of
this PSP Award, or sale of shares issued pursuant to the PSP Award, as the case
may be, by withholding from the Participant’s wages, or other cash compensation
paid to the Participant by the Company and/or the Employer.

If the Participant is subject to the short-swing profit rules of Section 16(b)
of the Exchange Act, the Participant may elect the form of withholding in
advance of any Tax-Related Items withholding event, and in the absence of the
Participant’s election, the Company will deduct the number of shares of Common
Stock having an aggregate value equal to the amount of Tax-Related Items
withholding due from the PSP Award Share Payout, or the Committee may determine
that a particular method be used to satisfy any Tax Related Items withholding.

 

5



--------------------------------------------------------------------------------

Shares of Common Stock deducted from the payment of this PSP Award in
satisfaction of Tax-Related Items withholding shall be valued at the Fair Market
Value of the Common Stock received in payment of the vested PSP Award on the
date as of which the amount giving rise to the withholding requirement first
became includible in the gross income of the Participant under applicable tax
laws. The Company may refuse to issue or deliver the Common Stock if the
Participant fails to comply with his or her Tax-Related Items obligations. To
avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts (in accordance with Section 13(d) of the 2012 Plan) or other applicable
withholding rates.

The Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
that cannot be satisfied by the means previously described. If the Participant
is covered by a Company tax equalization policy, the Participant also agrees to
pay to the Company any additional hypothetical tax obligation calculated and
paid under the terms and conditions of such tax equalization policy.

6. Nature of Grant. By participating in the 2012 Plan and in exchange for
receiving the PSP Award, the Participant acknowledges, understands and agrees
that:

(a) the 2012 Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the 2012 Plan;

(b) the grant of the PSP Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of PSP Awards, or
benefits in lieu of PSP Awards, even if PSP Awards have been granted repeatedly
in the past;

(c) all decisions with respect to future PSP Award grants, if any, will be at
the sole discretion of the Board of Directors of the Company or the Committee;

(d) the Participant is voluntarily participating in the 2012 Plan;

(e) the PSP Award and any shares of Common Stock subject to the PSP Award are
not part of or included in any calculation of severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company, the Employer, or any Affiliate;

(f) the PSP Award grant will not be interpreted to form an employment or service
contract or relationship with the Company or any Affiliate;

(g) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(h) the PSP Award and the benefits evidenced by this Agreement do not create any
entitlement, not otherwise specifically determined by the Company in its
discretion, to have the PSP Award or any such benefits transferred to, or
assumed by, another company, or to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Company’s Common
Stock; and

 

6



--------------------------------------------------------------------------------

(i) for Participants who reside outside the U.S., the following additional
provisions shall apply:

(i) the PSP Award and the shares of Common Stock subject to the PSP Award are
not intended to replace any pension rights or compensation;

(ii) the PSP Award and the shares of Common Stock subject to the PSP Award are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and are outside the scope
of the Participant’s employment or service contract, if any;

(iii) the PSP Award and the shares of Common Stock subject to the PSP Award are
not part of normal compensation or salary from the Employer and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company, the Employer or any Affiliate of the Company;

(iv) no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSP Award resulting from failure to reach Performance Goals or
termination of the Participant’s employment by the Company or the Employer (for
any reason whatsoever and whether or not in breach of any employment laws in the
country where the Participant resides or later found to be invalid), and in
consideration of the grant of the PSP Award to which the Participant is
otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company or the Employer, waives his or her ability, if
any, to bring any such claim, and releases the Company and the Employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the 2012 Plan, the
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claims; and

(v) neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the PSP Award, any shares
of Common Stock paid to the Participant or any proceeds resulting from the
Participant’s sale of such shares.

7. Data Privacy. By participating in the 2012 Plan and in exchange for receiving
the PSP Award, the Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other PSP
Award grant materials by and among, as applicable, the Employer, the Company and
its Affiliates for the exclusive purpose of implementing, administering and
managing the Participant’s receipt of the PSP Award.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all PSP
Awards or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the PSP Award (“Data”).

The Participant understands that Data will be transferred to UBS Financial
Services (“UBS”), or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the PSP Award. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
If the Participant resides outside the United States, the Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. The Participant authorizes the Company, UBS and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the PSP Award to receive,
possess, use, retain and transfer the Data,

 

7



--------------------------------------------------------------------------------

in electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the PSP Award. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s receipt of the PSP Award. If the
Participant resides outside the United States, the Participant understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. The Participant
understands, however, that refusing or withdrawing his or her consent may affect
the Participant’s ability to receive the PSP Award. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact his or her local human
resources representative.

8. Nontransferability of PSP Award. The PSP Award or the interests or rights
therein may not be transferred in any manner other than by will or by the laws
of descent and distribution, and may not be assigned, hypothecated or otherwise
pledged and shall not be subject to execution, attachment or similar process.
Upon any attempt to effect any such disposition, or upon the levy of any such
process, in violation of the provisions herein, the PSP Award shall immediately
become null and void and any rights to receive a payment under the PSP Award
shall be forfeited.

9. Rights as Shareholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
shareholder of the Company in respect of any shares of Common Stock issuable
hereunder unless and until certificates representing such Common Stock (which
may be in uncertificated form) will have been issued and recorded on the books
and records of the Company or its transfer agents or registrars, and delivered
to the Participant (including through electronic delivery to a brokerage
account). After such issuance, recordation and delivery, the Participant shall
have all the rights of a shareholder of the Company, including with respect to
the right to vote the Common Stock and the right to receive any cash or share
dividends or other distributions paid to or made with respect to the Common
Stock.

10. Repayment/Forfeiture. Any payments or benefits the Participant may receive
hereunder shall be subject to repayment or forfeiture as may be required to
comply with the requirements under the U.S. Securities Act of 1933, as amended
(the “Securities Act”), the Exchange Act, rules promulgated by the Commission or
any other applicable law, including the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or any securities exchange on which
the Common Stock is listed or traded, as may be in effect from time to time.

11. Restrictions on Resale. The Participant hereby agrees not to sell any shares
of Common Stock issued in payment of the PSP Award at a time when applicable
laws or Company policies prohibit a sale. This restriction will apply as long as
the Participant’s employment continues and for such period of time after the
termination of the Participant’s employment as the Company may specify.

12. Adjustments. The Performance Goals, as well as the manner in which the PSP
Award payment is calculated is subject to adjustment in the Committee’s sole
discretion and the Performance Goal Adjustment Section of the Notice. The
Participant shall be notified of such adjustment and such adjustment shall be
binding upon the Company and the Participant.

13. NO GUARANTEE OF CONTINUED EMPLOYMENT. THE PARTICIPANT HEREBY ACKNOWLEDGES
AND AGREES THAT THE VESTING OF THE PSP AWARD PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT IS EARNED ONLY IF THE PERFORMANCE GOALS ARE ATTAINED AND THE OTHER
TERMS AND CONDITIONS SET FORTH HEREIN ARE SATISFIED AND BY THE PARTICIPANT
CONTINUING TO BE EMPLOYED (SUBJECT TO THE PROVISIONS OF SECTION 3(b) HEREOF) AT
THE WILL OF THE COMPANY OR AFFILIATE (AND NOT THROUGH THE ACT OF BEING EMPLOYED
BY THE COMPANY OR AN AFFILIATE, BEING GRANTED AN PSP AWARD, OR RECEIVING COMMON
STOCK HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE RIGHT TO EARN A
PAYMENT UNDER THE PSP AWARD SET FORTH

 

8



--------------------------------------------------------------------------------

HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT
DURING THE PERFORMANCE CYCLE, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE
WITH THE PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY OR AN AFFILIATE TO
TERMINATE THE PARTICIPANT’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE, AND
IN ACCORDANCE WITH APPLICABLE EMPLOYMENT LAWS OF THE COUNTRY WHERE THE
PARTICIPANT RESIDES.

14. Entire Agreement: Governing Law. The Notice, the 2012 Plan, and this
Agreement, including any country-specific appendix, constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s interest except as provided in the Notice, the
2012 Plan or this Agreement or by means of a writing signed by the Company and
the Participant. Nothing in the Notice, the 2012 Plan and this Agreement (except
as expressly provided therein) is intended to confer any rights or remedies on
any persons other than the parties. The Notice, the 2012 Plan and this Agreement
are to be construed in accordance with and governed by the substantive laws of
the Commonwealth of Virginia, U.S.A., without giving effect to any choice of law
rule that would cause the application of the laws of any jurisdiction other than
the substantive laws of the Commonwealth of Virginia to the rights and duties of
the parties. Unless otherwise provided in the Notice, the 2012 Plan or this
Agreement, the Participant is deemed to submit to the exclusive jurisdiction of
the Commonwealth of Virginia, U.S.A., and agrees that such litigation shall be
conducted in the courts of Henrico County, Virginia, or the federal courts for
the United States for the Eastern District of Virginia, where this grant is made
and/or to be performed.

15. Conformity to Securities Laws. The Participant acknowledges that the Notice,
the 2012 Plan and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Commission, including,
without limitation, Rule 16b-3 under the Exchange Act. Notwithstanding anything
herein to the contrary, the Notice, the 2012 Plan and this Agreement shall be
administered, and the PSP Award is granted, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by applicable law,
the Notice, the 2012 Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

16. Administration and Interpretation. The PSP Award, the vesting of the PSP
Award and any payment of the PSP Award are subject to, and shall be administered
in accordance with, the provisions of this Agreement, as the same may be amended
from time to time. Any question or dispute regarding the administration or
interpretation of the Notice, the 2012 Plan and this Agreement shall be
submitted by the Participant or by the Company to the Committee. The resolution
of such question or dispute by the Committee shall be final and binding on all
persons.

17. Headings. The captions used in the Notice and this Agreement are inserted
for convenience and shall not be deemed a part of the PSP Award for construction
or interpretation.

18. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other part.

19. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assign.

20. Severability. Whenever feasible, each provision of the Notice, this
Agreement, and the 2012 Plan shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision

 

9



--------------------------------------------------------------------------------

in the Notice, 2012 Plan or this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
the Notice, the 2012 Plan or this Agreement.

21. Code Section 409A. This PSP Award is intended to be exempt from or to comply
with Section 409A of the Code and shall be interpreted, operated and
administered in a manner consistent with such intent. This Agreement may be
amended at any time, without the consent of any party, to avoid the application
of Section 409A of the Code in a particular circumstance or that is necessary or
desirable to satisfy any of the requirements under Section 409A of the Code, but
the Company shall not be under any obligation to make any such amendment.
Nothing in the Agreement shall provide a basis for any person to take action
against the Company or any Affiliate based on matters covered by Section 409A of
the Code, including the tax treatment of any amount paid under the PSP Award
granted hereunder, and neither the Company nor any of its Affiliates shall under
any circumstances have any liability to the Participant or his estate or any
other party for any taxes, penalties or interest due on amounts paid or payable
under this Agreement, including taxes, penalties or interest imposed under
Section 409A of the Code.

22. No Advice Regarding PSP Award. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Participant’s acquisition or sale of any shares of Common Stock issued in
payment of the PSP Award. The Participant is hereby advised to consult with his
or her own personal tax, legal and financial advisors before taking any action
related to the PSP Award.

23. Language. If the Participant has received this Agreement or any other
document related to the 2012 Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

24. Appendix. Notwithstanding any provisions in this Agreement, the PSP Award
grant shall be subject to any special terms and conditions set forth in Appendix
A to this Agreement for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in Appendix A, the special terms and
conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with laws in the country where the
Participant resides regarding the issuance of shares of Common Stock, or to
facilitate the administration of the PSP Award. Appendix A constitutes part of
this Agreement.

25. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future PSP Awards by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the 2012 Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

26. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the 2012 Plan or on the
PSP Award and on any shares of Common Stock issued in payment of the PSP Award,
to the extent the Company determines it is necessary or advisable in order to
comply with laws in the country where the Participant resides regarding the
issuance of shares of Common Stock, or to facilitate the administration of the
PSP Award, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of
                .

 

KRAFT FOODS GROUP, INC.

 

 

11



--------------------------------------------------------------------------------

APPENDIX A

ADDITIONAL TERMS AND CONDITIONS OF THE

PSP AWARD AGREEMENT

TERMS AND CONDITIONS

This Appendix A includes additional terms and conditions that govern the PSP
Award granted to the Participant under the 2012 Plan if he or she resides in one
of the countries listed below at the time of grant. Certain capitalized terms
used but not defined in this Appendix A have the meanings set forth in the 2012
Plan and/or the PSP Award Agreement (the “Agreement”).

NOTIFICATIONS

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
participation in the 2012 Plan. The information is based on the securities,
exchange control, and other laws in effect in the respective countries as of
January 2013. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that the Participant not rely on the information
in this Appendix A as the only source of information relating to the
consequences of his or her participation in the 2012 Plan because the
information may be out of date at the time the Participant vests in the PSP
Award or sells shares of Common Stock acquired under the Agreement.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Participant’s situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, transfers employment after
the PSP Award is granted, or is considered a resident of another country for
local law purposes, the notifications contained herein may not be applicable to
the Participant, and the Company shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Participant.

CANADA

TERMS AND CONDITIONS

Time and Form of Payment. PSP Awards granted to employees resident in Canada
shall be paid in shares of Common Stock only.

Termination of Employment Before Vesting Date. This provision supplements
Section 3 of the Agreement:

Unless otherwise determined by the Committee, the Participant shall not be
considered actively employed during any notice period or period of pay in lieu
of such notice required under any applicable law, including Canadian provincial
employment law (including but not limited to statutory law, regulatory law
and/or common law), or under any employment agreement. The Committee shall have
the exclusive discretion to determine when the Participant is no longer actively
employed and the Termination Date for purposes of this Agreement.

 

12



--------------------------------------------------------------------------------

The following provisions apply for Employees resident in Quebec:

Data Privacy Notice and Consent. This provision supplements Section 7 of the
Agreement:

The Participant hereby authorizes the Company and the Company’s representatives,
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the 2012
Plan. The Participant further authorizes the Company and any Affiliate and the
administrator of the 2012 Plan to disclose and discuss the 2012 Plan with their
advisors. The Participant further authorizes the Company and any Affiliate to
record such information and to keep such information in his or her employee
file.

Language Consent. The parties acknowledge that it is their express wish that the
Agreement, including this Appendix A, as well as all documents, notices, and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.

NOTIFICATIONS

Securities Law Information. Upon issuance of the shares of Common Stock subject
to the Agreement, the Participant is permitted to sell shares of Common Stock
acquired under the Agreement through the designated broker appointed under the
2012 Plan, if any, provided that the sale of shares takes place outside of
Canada through the facilities of a stock exchange on which the shares are listed
(i.e., the NASDAQ Global Select Market).

 

13